     Case 2:19-cv-05715-JAT--DMF Document 5 Filed 06/23/20 Page 1 of 4




 1   WO                                                                                    SC

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Rory Foster,                                   No. CV 19-05715-PHX-JAT (DMF)
10                       Petitioner,
11   v.                                             ORDER
12   U.S. Department of Homeland Security,
13                       Respondent.
14
15          Petitioner Rory Foster, a Kansas prisoner who is confined in the Saguaro
16   Correctional Center in Eloy, Arizona, filed a pro se “Motion Initiating Order of Removal
17   Proceeding” (hereafter “Motion for Removal”), which the Clerk of Court filed as a
18   Petition Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus by a Person in Federal
19   Custody (Doc. 1). Petitioner also filed an “Affidavit of Financial Statement,” which the
20   Clerk of Court filed as an Application to Proceed In Forma Pauperis (Doc. 2).1         In
21   addition, Petitioner filed a motion for appointment of counsel (Doc. 3).
22          Petitioner is a native and citizen of Jamaica. He was convicted in Kansas state
23   court of first-degree murder, rape, aggravated kidnapping, aggravated arson, aggravated
24   criminal sodomy, aggravated battery, and criminal threat and was sentenced to a total
25   sentence of 81 years. See State v. Foster, 233 P.3d 265, 270 (Kan. 2010).
26
27
            1
28            Petitioner filed a petition for writ of mandamus in United States District Court
     for the District of Kansas on May 4, 2020. See Foster v. Dep’t Homeland Sec., No.
     5:20cv03128 (D. Kan. May 4, 2020), Doc. 1.
     Case 2:19-cv-05715-JAT--DMF Document 5 Filed 06/23/20 Page 2 of 4




 1          In his Motion for Removal, Petitioner seeks his immediate removal from the
 2   United States to Jamaica. Attached to his Motion is a September 29, 2009 letter from
 3   United States Immigration and Customs Enforcement (ICE) in response to Petitioner’s
 4   letter to the Office of Detention and Removal Operations (DRO) for ICE. In the letter,
 5   Dr. Char Wittenberg noted that Petitioner was not in ICE custody and that no ICE
 6   detainer had been lodged against him. Dr. Wittenberg stated that Petitioner’s letter would
 7   be forwarded to DRO Field Office for any action deemed appropriate. (Doc. 1 at 7.)
 8   Also attached to the Motion for Removal is a copy of a United States Department of
 9   Homeland Security (DHS) Immigration Detainer-Notice of Action dated November 12,
10   2009, which was sent to the Kansas Department of Corrections, i.e., an immigration
11   detainer. (Id. at 8.)
12          As Petitioner has been previously informed at least twice before, the timing of
13   Petitioner’s removal is within the discretion of the United States Attorney General while
14   Petitioner is serving a state sentence. See Foster v. United States Dep’t of Homeland
15   Security, No. 5:11cv03163-SAC (D. Kan. Oct. 25, 2011), Doc. 4 at 3. That is, this Court
16   has no jurisdiction in habeas corpus or mandamus “to hear any cause or claim by or on
17   behalf of any alien arising from the decision or action by the Attorney General to
18   commence proceedings, adjudicate cases, or execute removal orders against any
19   alien. . . . 8 U.S.C. § 1252(g).
20          It is well-settled that Petitioner does not have a private right of action to compel
21   the Attorney General to remove him from the United States before he completes his
22   criminal sentence. Thye v. United States, 109 F.3d 127 (2d Cir. 1997) (8 U.S.C.
23   § 1231(a)(4)(D), formerly § 1252(h)(2)(A), does not create private right of action that
24   allows convicted alien to compel Attorney General to expedite deportation); Caicdeo v.
25   United States, No. 16cv06330, 2016 WL 7441642, at * (W.D. N.Y. Dec. 23, 2016)
26   (same); United States v. Aispuro, 127 F.3d 1133, 1134 (9th Cir. 1997) (per curiam)
27   (same); Cabrera v. Culpepper, No. 3:09cv483, 2009 WL 4048239, at *3 (N.D. Fla. Nov.
28   19, 2009) (citing 8 U.S.C. § 1231(a)(4)(D)); Lynch v. United States, No. 07cr00829, 2009



                                                -2-
     Case 2:19-cv-05715-JAT--DMF Document 5 Filed 06/23/20 Page 3 of 4




 1   WL 2045382, at *1 (E.D.N.Y. July 8, 2009) (denying pro se motion for immediate
 2   removal, which the district court construed as a petition for writ of habeas corpus
 3   pursuant to 28 U.S.C. § 2241, on ground that Attorney General, not district court, has
 4   discretion to grant relief sought by petitioner under 8 U.S.C. § 1231(a)(4), and petitioner
 5   lacked a private right of action under § 1231(a)(4) to compel Attorney General to remove
 6   him from United States before completion of criminal sentence); Espinal v. INS, No.
 7   4:07cv3370, 2008 WL 161920, at *2 (N.D. Ohio Jan.15, 2008) (even if petitioner was in
 8   DHS custody, he had no constitutional or statutory right to expedited deportation and
 9   lacked standing to seek mandamus relief to obtain expedited deportation hearing before
10   targeted date of release from incarceration, citing 8 U.S.C. § 1231(a)(4)(D)).
11           Finally, the court does not have jurisdiction under the habeas corpus statutes
12   because the filing of a detainer, standing alone, does not cause Petitioner to come within
13   the custody of DHS for purposes of habeas corpus jurisdiction. See Campos v. INS, 62
14   F.3d 311, 414 (9th Cir. 1995); accord Pham Huu Duc v. United States, No. 2014 WL
15   4273252, at *2 (C.D. Cal. Aug. 28, 2014) (petitioner in custody pursuant to criminal
16   conviction, not immigration detainer and noting an immigration detainer is “merely a
17   request to a law enforcement agency or prison to notify DHS before it releases an alien
18   upon completion of his criminal sentence); see also Sierra v. Department of Homeland
19   Sec., No. 5:07cv00036, 2008 WL 2157089, at *2-3 (N.D. Fla. May 21, 2008) (dismissing
20   on jurisdictional grounds petitioner’s habeas corpus petition challenging ICE detainer).
21   Because there is no basis upon which this Court can grant Petitioner’s Motion for
22   Removal, his Motion for Removal will be denied and this case dismissed. The Court will
23   deny the Affidavit of Financial Statement and motion for appointment of counsel as
24   moot.
25   IT IS ORDERED:
26           (1)   Petitioner’s “Motion Initiating Order of Removal Proceeding” (Doc. 1) is
27   denied and this case is dismissed.
28   ....



                                                -3-
     Case 2:19-cv-05715-JAT--DMF Document 5 Filed 06/23/20 Page 4 of 4




 1          (2)    Petitioner’s “Affidavit of Financial Statement” (Doc. 2) and motion for
 2   appointment of counsel (Doc. 3) are denied as moot.
 3          (3)    The Clerk of Court must enter a judgment of dismissal of this action for
 4   lack of jurisdiction.
 5          Dated this 23rd day of June, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -4-
